Citation Nr: 1437320	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-50 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to June 1, 2005 for a 30 percent disability rating for bipolar disorder, rated as zero percent disabling from December 1, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty from September 1982 to May 1986 in the United States Navy.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

In March 2012, the Board issued a decision that denied the earlier effective date issue on appeal.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the VLJ who conducted the November 2011 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court previously had held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  In order to remedy any potential error, in September 2013, the Board sent the Veteran a remedial letter notifying him of an opportunity to receive a new decision and/or a new hearing from the Board.  In October 2013, the Veteran responded that he wished to have the prior Board decision vacated and a new Travel Board hearing scheduled.  

In June 2014, the Board vacated its earlier March 2012 decision that had denied the earlier effective date issue on appeal.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, in October 2013, the Veteran requested that the AOJ schedule him for a new Travel Board hearing at his local RO.  The AOJ should undertake to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and any representative of the date and time of the hearing.  Put a copy of this notice letter in his claims file.  If the Veteran fails to report for his hearing or changes his mind and elects not to have a hearing, also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



